 
   CONSULTING AGREEMENT
 
This consulting agreement (the “Agreement”) is made and entered into between
Tactical Air Defense Services, Inc., a Nevada corporation whose registered place
of business is 123 W. Nye Lane, Carson City, NV 89706 (hereinafter, the
"Company"), and MBC Consulting L.L.C., a Florida corporation whose principle
place of business is 2402 Venetian Way., Boynton Beach, Florida 33426
(hereinafter referred to as “Consultant”).
 
In consideration of the mutual covenants set forth below, the Company agrees to
retain Consultant, and Consultant agrees to be retained by the Company
commencing on this _____day of August, 2010 (hereinafter, the “Effective Date”),
and as set forth in this Agreement.
 
1. Consulting Services
 
In its capacity as consultant to the Company, Consultant will perform the
following services:
 
a.  
Provide management, financial, and strategy advice to the Company; and

 
b.  
Provide such other advice, assistance, or services as may be reasonably
requested by the Company as mutually agreed upon by Consultant and the Company.

 
2. Fees
 
Consultant’s compensation for acting as consultant to the Company during the
term of this Agreement and pursuant to this Agreement will be the following
fees:
 
a.  
Consultant shall be given a grant of 15,000,000 fully-vested restricted shares
of common stock of the Company, as an inducement to enter into this Agreement.

 
b.  
Consultant shall be entitled to reimbursement of any or all reasonably incurred
out-of-pocket expenses incurred in the performance of the functions and duties
under this Agreement.  In order to receive reimbursement, Consultant must timely
provide the Company with an itemized account of all expenditures, along with
suitable receipts therefore.

 
3. Term
 
It is understood that the Company hereby engages Consultant to act as consultant
for a twelve-month period (the “Term”) commencing on the Effective Date of this
Agreement.
 
4. Information
 
In connection with Consultant's activities on the Company's behalf, the Company
will cooperate with Consultant and will furnish Consultant with all information
and data concerning the Company which Consultant reasonably believes appropriate
to the performance of services contemplated by this Agreement (all such
information so furnished being the "Information") and will provide Consultant
with reasonable access to the Company's officers, directors, employees,
independent accountants, and legal counsel.  The Company recognizes and confirms
that Consultant (i) will use and rely primarily on the Information and on
information available from generally recognized public sources in performing the
services contemplated by the Agreement, without having independently verified
same, and (ii) does not assume responsibility for the accuracy of completeness
of the Information and such other information.  The Information to be furnished
by the Company, when delivered, will be, to the best of the Company's knowledge,
true and correct in all material respects and will not contain any material
misstatements of fact or omit to state any material fact necessary to make the
statements contained therein not misleading. The Company will promptly notify
Consultant if it learns of any material inaccuracy or misstatement in, or
material omission from any information thereto delivered to Consultant.
 
5.  
Covenant

 
a.  
Consultant agrees not to use, disclose, or communicate, in any manner,
proprietary information about the Company, its operations, clientele, or any
other proprietary information, that relate to the business of the Company.  This
includes, but is not limited to, the names of the Company’s customers, clients,
vendors, employees, or independent contractors, or any other information of any
kind which would be deemed confidential or proprietary information of the
Company.

 
b.  
Consultant agrees that for a period of two (2) years following termination or
expiration of this Agreement, for any reason whatsoever, Consultant will not
solicit, including but not limited to the following: customers, clients,
vendors, employees, or independent contractors, of the Company.

 
6.  
Indemnification for Third-Party Claims

 
The Company agrees to indemnify and hold harmless Consultant to the fullest
extent permitted by law, from and against any and all losses, claims, damages,
liabilities, obligations, penalties, judgments, awards, costs, expenses, and
disbursements (and any and all actions, suits, proceedings and investigations in
respect thereof and any and all legal and other costs, expenses and
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise), including, without limitation, the costs, expenses, and
disbursements, as and when incurred, of investigating, preparing, or defending
any such action, suit, proceeding, or investigation (whether or not in
connection with litigation in which Consultant is a party), directly or
indirectly, caused by, relating to, based upon, arising out of, or in connection
with, Consultant’s acting for the Company, including, without limitation, any
act or omission by Consultant in connection with his/her acceptance of or the
performance or nonperformance of his/her duties and obligations under this
Agreement, provided, however, such indemnification shall not apply to any
portion of any such loss, claim, damage, obligation, penalty, judgment, award,
liability, cost, expense, or disbursement to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the gross negligence or willful
misconduct of Consultant.
 
If any action, suit, proceeding, or investigation is commenced, as to which
Consultant proposes to demand indemnification, he/she shall notify the Company
with reasonable promptness.  Consultant shall have the right to retain counsel
of his/her own choice to represent him/her, which counsel shall be reasonably
acceptable to the Company, and the Company shall pay the fees, expenses, and
disbursements of such counsel, and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company.  The Company shall be liable for any
settlement of any claim against Consultant.  The Company shall not, without the
prior written consent of Consultant, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise, or consent includes, as an unconditional term thereof,
the giving by the claimant to Consultant of an unconditional and irrevocable
release from all liability in respect of such claim.
 
Neither termination nor completion of this Agreement shall affect these
Indemnification Provisions which shall then remain operative and in full force
and effect.
 
7. Governing Law and Jurisdiction
 
The validity and interpretation of this Agreement, and any claim or dispute of
any kind or nature whatsoever arising from out of or in any way relating to the
Agreement, directly or indirectly, shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida applicable to
agreements made and to be fully performed therein (excluding the conflicts of
laws rules),  and any claims be brought against the Company related to the terms
or conditions of this Agreement shall be brought within a court of competent
jurisdiction within the county of Palm Beach County, Florida.
 
8. Enforceability
 
If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a provision or term that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.
 
9. Entire Agreement
 
This Agreement embodies the entire agreement and understanding of the parties
hereto and supersedes any and all prior agreements, arrangements, and
understanding relating to the matters provided for herein.  No alteration,
waiver, amendment, change or supplement hereto shall be binding or effective
unless the same is set forth-in writing signed by a duly authorized
representative of each party.
 
10. Company Authority
 
The Company has all requisite corporate power and authority to enter into this
Agreement, and the services contemplated hereby.  This Agreement has been duly
and validly authorized by all necessary corporate action on the part of the
Company and has been duly executed and delivered by the Company and constitutes
a legal, valid, and binding agreement of the Company, enforceable in accordance
with its terms.
 
11. Consultant Authority
 
Consultant has all requisite corporate power and authority to enter into this
Agreement.  This Agreement has been duly and validly authorized by all necessary
corporate action on the part of Consultant and has been duly executed and
delivered by Consultant and constitutes a legal, valid, and binding agreement of
Consultant, enforceable in accordance with its terms.
 
12. Counterparts
 
For the convenience of the parties, any number of counterparts of this Agreement
may be executed by the parties hereto.  Each such counterpart shall be, and
shall be deemed to be, an original instrument, but all such counterparts taken
together shall constitute one and the same Agreement.
 
 
 
Agreed to on the date first written above, by and between:
 
 


 
 


 


MBC Consulting L.L.C. (“Consultant”)
Marc Brannigan, Managing Member








Tactical Air Defense Services, Inc. (“Company”)
Alexis Korybut, President & CEO










